-^   w /   n                 c          RECEIVED IN
TU, 5rm, ov-7iij$            )        court of criminal appeals
                             5             NOV 24 2015
                                  c


                                       Abel Acosta, Clerk

      Pei/cnnJ Pron aMfePn,rtfzq /V) G^, Art Cf, ^

                                      COURT OF CRIMINAL appeals


                                           Abel Acosta, Clerk
                       rflCfrS\




  Urdl aratf y^^f^qui<feJ